Citation Nr: 1823386	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary, exposure to asbestos and or toxic chemicals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service June 1972 to June 1975 and from September 1990 to May 1991. 

The matter of chronic obstructive pulmonary disease, to include as secondary, exposure to asbestos and or toxic chemicals, comes before the Board of Veterans Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied service connection. 

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2010 VA respiratory examination, the examiner noted that the Veteran stated that he began having shortness of breath in 1995 when engaging in moderate exertion activities during his service in the North Carolina National Guard.  The Veteran was later diagnosed with chronic obstructive pulmonary disease at the Salisbury, NC VA clinic in 2007.  The examiner noted that the Veteran attributes his COPD to asbestos exposure while serving in Southwest Asia.  

In a February 2015 hearing before a Decision Review Officer, the Veteran asserts that while stationed in Southwest Asia he was exposed to asbestos during his tour of duty which resulted in his diagnosis of COPD.  The Veteran asserted that he was also diagnosed with pneumothorax in October 2015.  

In a January 2017 hearing before the undersigned, the Veteran asserts that while stationed in Southwest Asia he was exposed to asbestos during his tour of duty.  The Veteran also asserts exposure to toxic chemicals from burning wells during his tour of duty.  The Veteran expressed that his exposure to asbestos and or toxic chemicals resulted in his present diagnosis of COPD.  The Veteran contends that he began experiencing symptoms from the exposures when he returned from Southwest Asia.  The Veteran also asserted that he had been diagnosed and treated for his medical symptoms during his time in the North Carolina National Guard.  During the hearing, the undersigned ordered the record be held open for sixty days allowing for the submission of the Veteran's STRs form the North Carolina National Guard.  Sixty days have expired and no records have been received.  An attempt to obtain those records should be undertaken.

At the hearing before the undersigned, the Veteran indicated that, contrary to what was otherwise recorded in his records, he had been exposed to burning oil wells and that a chemical alert had gone off as a scud missile exploded over his base.  In additional he mentioned exposures while stationed in "Cement City."  Further examination, with consideration of this history is indicated.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file including service treatment records (STR's).  Specifically, retrieve any records from the Veteran that show any diagnosis of COPD, asbestosis, exposure to asbestos, or exposure to toxic chemical and a connection between the Veteran's exposure claims and his present symptoms.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be set out in the claims folder.  

2. Contact the North Carolina National Guard and request a copy of the Veteran's STRs.  The AOJ must make repeated request and exhaust all reasonable means to obtain the Veteran's North Carolina National Guard STR's.  All attempts to obtain records should be set out in the claims folder.  

3.	Schedule the Veteran for a new examination in connection with his claim of exposure to asbestos and toxic chemical in Southwest Asia and its relation to his diagnosed COPD.  A complete copy of the record should be made available to the examiner selected to conduct the examination.  All indicated tests should be accomplished and all findings reported in detail.  The examiner should review the Veteran's history of in-service exposures, including during the Gulf War and consider those exposures in any opinion rendered.

      The examiner must provide a complete description of the Veteran's chronic COPD and its relation to service.  If there is a finding by the examiner that the Veteran was exposed to toxic chemicals and or asbestos, the examiner must specifically address the Veteran's exposure to toxic chemicals and or asbestos as it relates to the etiology of the Veteran's COPD.  It should be determined whether the COPD is as likely as not (50 percent probability or more) related to service and the exposures therein.  If another more likely etiology of the COPD, (or other pulmonary disorder if found), is in evidence that too should be set out with all appropriate rationale attached.
4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




